[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Barnes, Slip Opinion No. 2020-Ohio-310.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2020-OHIO-310
             THE STATE OF OHIO, APPELLANT, v. BARNES, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Barnes, Slip Opinion No. 2020-Ohio-310.]
Appeal dismissed as having been improvidently accepted.
    (No. 2018-1389―Submitted January 8, 2020―Decided February 4, 2020.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 105964, 2018-Ohio-3273.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        {¶ 2} The court orders that the opinion of the court of appeals may not be
cited as authority except by the parties inter se.
        O’CONNOR, C.J., and FISCHER, DONNELLY, and STEWART, JJ., concur.
        KENNEDY and DEWINE, JJ., dissent and would reverse the judgment of the
court of appeals.
        FRENCH, J., dissents.
                                    _________________
                            SUPREME COURT OF OHIO




       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van and Frank Romeo Zeleznikar, Assistant Prosecuting Attorneys, for
appellant.
       Mark A. Stanton, Cuyahoga County Public Defender, and Cullen Sweeney,
Assistant Public Defender, for appellee.
       Anne K. Sweeney and Tom Mlakar; Kathleen C. McGarvey; James M.
Daniels; Jennifer van Dulmen; Heather L. Hall; and John E. Schrider Jr., urging
affirmance for amici curiae Legal Aid Society of Cleveland, Legal Aid Society of
Columbus, Southeastern Ohio Legal Services, Community Legal Aid Services,
Inc., Advocates for Basic Legal Equality, Inc., and Legal Aid Society of Southwest
Ohio, L.L.C.
       Tucker Ellis, L.L.P., Chad M. Eggspuehler, and Jon W. Oebker, urging
affirmance for amici curiae Ohio State Bar Association, Deborah A. Coleman,
Susan Martyn, Andrew S. Pollis, and John P. Sahl.
                              _________________




                                           2